DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                      Election/RestrictionsApplicant’s election without traverse of Invention I (Claim 1-16) in the reply filed on (5-23-2022) is acknowledged. Accordingly, (Claims 17-20) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on (5-23-2022)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “adjusting” in claim 1 is used by the claim to mean “modify” while the accepted meaning is “smoothing” The term is indefinite because the specification does not clearly redefine the term. It should be noted that several definition of the word “adjusting” are provided including “smoothing” ([0061]), “pressing” and “heat and pressing” ([0061]) after deposition of a slurry layer. Accordingly, for the purpose of examination the “adjusting” will understood to mean “smoothing”
Claim 2 recites the limitation "the smoothing step" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It should be noted that there is sufficient antecedent basis for “adjusting”, where the term “adjusting” has been defined to mean the term “smoothing” amongst others. Alternatively, claim 2 could be made dependent on claim 10 which defines “adjusting” to include the actions of “smoothing the surface of the slurry”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A.) Claim(s) 1-2, 10, 14 & 16, are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Tang et al. (US-2016/0,332,922, hereinafter Tang)Regarding claim 1 & 14, 	
A method of fabricating a barrier layer on a substrate, comprising: 
mixing gettering particles, 
diffusive particles, and 
 matrix material in a carrier fluid to form a slurry; 
applying a layer of the slurry to a substrate; 
adjusting the surface of the layer of the slurry; and 
sintering the layer of the slurry to form a barrier layer.
Wherein the gettering particles are silicon oxycarbide particles, 
the diffusive particles are barium-magnesium alumino-silicate particles, and 
the matrix material is colloidal silica.
Tang teaches the following:
(Abstract) teaches an article includes a ceramic-based substrate and a barrier layer on the ceramic-based substrate. The barrier layer a dispersion of silicon oxycarbide particles in the matrix. ([0029]) teaches the composite material includes a dispersion of silicon oxycarbide particles (SiOC) 28 in the matrix 26.
(Abstract) teaches that the barrier layer also includes a matrix of barium-magnesium alumino-silicate or SiO2. ([0029]) teaches that and a dispersion of barium-magnesium alumino-silicate particles 30 (“BMAS particles 30”)
([0036]) teaches that appropriate slurries can be prepared by mixing components, such as silicon oxycarbide, barium-magnesium alumino-silicate, and powder of silicon dioxide or colloidal silica (Ludox) in a carrier fluid, such as water. ([0029]) teaches that the composite material 22 includes a matrix of silicon dioxide (SiO2).
& e.) ([0036]) teaches that the slurries can be mixed by agitation or ball milling and the resulting slurry can be painted, dipped, sprayed or otherwise deposited onto the underlying substrate 24
([0036]) teaches that the slurry can then be dried at room temperature or at an elevated temperature to remove the carrier fluid. In one example, the slurry is dried and cured at about 200° C. for at least 15 minutes to ensure proper cross-linking of the coating. Alternatively, ([0039]) teaches an outer layer was applied in the same fashion as the inner layer with the exception that the outer layer was applied with two passes. In between the two passes, a silica sealing layer was coated to reduce the porosity in the outer layer. Where the application of a sealing layer is understood to acts as a type of smoothing technique.
([0036]) teaches that the green coating can then be sintered at an elevated temperature in air for a selected amount of time. In one example, the sintering includes heating at 1500 °C or greater in an air environment for at least 1 hour.
Regarding claim 2, 	
Further comprising partially curing the layer of the slurry prior to the smoothing step.
Tang teaches the following:
([0036]) teaches that the slurry can then be dried at room temperature or at an elevated temperature to remove the carrier fluid. In one example, the slurry is dried and cured at about 200° C. for at least 15 minutes to ensure proper cross-linking of the coating.
Regarding claim 10,
Wherein the adjusting includes smoothing the surface of the layer of the slurry.
Tang teaches the following:
([0036]) teaches that the slurry can then be dried at room temperature or at an elevated temperature to remove the carrier fluid. In one example, the slurry is dried and cured at about 200° C. for at least 15 minutes to ensure proper cross-linking of the coating. Alternatively, ([0039]) teaches an outer layer was applied in the same fashion as the inner layer with the exception that the outer layer was applied with two passes. In between the two passes, a silica sealing layer was coated to reduce the porosity in the outer layer. Where the application of a sealing layer is understood to acts as a type of smoothing technique to the already applied slurry layer. 
Regarding claim 16,
Further comprising applying a ceramic-based topcoat to the barrier layer after creating micro-level surface roughness on the barrier layer.
Tang teaches the following:
([0033]) teaches that (FIG. 3) shows another example article 120 that includes the composite material 22 as a barrier layer arranged on the substrate 24. In this example, the article 120 additionally includes a ceramic-based top coat 132 interfaced with the barrier layer
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
B.) Claim(s) 1-6, 8, 10, 13-14 & 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US-2016/0,332,922, hereinafter Tang), in further view of Nakano et al. (US- 5,489,408, hereinafter Nakano) Regarding claim 1 & 14, 	
A method of fabricating a barrier layer on a substrate, comprising: 
mixing gettering particles, 
diffusive particles, and 
matrix material in a carrier fluid to form a slurry; 
applying a layer of the slurry to a substrate; 
adjusting the surface of the layer of the slurry; and 
sintering the layer of the slurry to form a barrier layer.
Wherein the gettering particles are silicon oxycarbide particles, 
the diffusive particles are barium-magnesium alumino-silicate particles, and 
the matrix material is colloidal silica.
Tang teaches the following:
(Abstract) teaches an article includes a ceramic-based substrate and a barrier layer on the ceramic-based substrate. The barrier layer a dispersion of silicon oxycarbide particles in the matrix. ([0029] & [0036]) teaches the composite material includes a dispersion of silicon oxycarbide particles (SiOC) 28 in the matrix 26.
(Abstract) teaches that the barrier layer also includes a matrix of barium-magnesium alumino-silicate or SiO2. ([0029] & [0036]) teaches that and a dispersion of barium-magnesium alumino-silicate particles 30 (“BMAS particles 30”)
([0029]) teaches that the composite material 22 includes a matrix of silicon dioxide (SiO2). ([0036]) teaches that appropriate slurries can be prepared by mixing components, such as silicon oxycarbide, barium-magnesium alumino-silicate, and powder of silicon dioxide or colloidal silica (Ludox) in a carrier fluid, such as water. 
& e.) ([0036]) teaches that the slurries can be mixed by agitation or ball milling and the resulting slurry can be painted, dipped, sprayed or otherwise deposited onto the underlying substrate 24
([0036]) teaches that the slurry can then be dried at room temperature or at an elevated temperature to remove the carrier fluid. In one example, the slurry is dried and cured at about 200° C. for at least 15 minutes to ensure proper cross-linking of the coating. Alternatively, ([0039]) teaches an outer layer was applied in the same fashion as the inner layer with the exception that the outer layer was applied with two passes. In between the two passes, a silica sealing layer was coated to reduce the porosity in the outer layer. Where the application of a sealing layer is understood to acts as a type of smoothing technique. 
([0036]) teaches that the green coating can then be sintered at an elevated temperature in air for a selected amount of time. In one example, the sintering includes heating at 1500 °C or greater in an air environment for at least 1 hour.
Regarding Claim 1, Tang teaches the entirety of claim 1, including a forming a slurry, applying the slurry to a substrate, and the slurry comprising a silicon oxycarbide particles, barium-magnesium alumino-silicate particles, and a matrix of colloidal silica, while first author makes mention and instructs on adjusting the layer of slurry applied to the substrate. Tang is silent on various details including particular types of adjusting that may transpire to the slurry after deposition to the substrate.  In analogous art for a composite material that is fabricated via the imposition of slurry that comprises ceramic material and silicon resin that is deposited onto a ceramic substrate layer, Nakano suggests details regarding various means for applying and adjusting the slurry deposited on a ceramic substrate, and in this regard Nakano teaches the following:
(Abstract) teaches setting a slurry in contact with a surface of the preform opposite to the one surface exerting pressure on the slurry and, at the same time, subjecting the preform to vacuum aspiration through the filter plate, thereby obtaining a composite having an impregnated preform, the impregnation being effected in a single step. Highlighting, that the apparatus utilized in the exertion of pressure on the slurry, and holding the substrate is understood to comprise a mold utilized to simultaneously deposit a layer on a ceramic substrate, and adjusted the layer deposited via pressure applied.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for forming a slurry, applying the slurry to a substrate, and the slurry comprising a silicon oxycarbide particles, barium-magnesium alumino-silicate particles, and a matrix of colloidal silica, while first author makes mention and instructs on adjusting the layer of slurry applied to the substrate of Tang. By utilizing an apparatus that provides for a simultaneous slurry application and slurry adjusting techniques on the slurry utilized on a ceramic substrate, as taught by Nakano. Highlighting, implementation of apparatus that allows for the simultaneous slurry application and slurry adjusting techniques on the slurry utilized on a ceramic substrate provides a means for the air entrapped in the fibrous preform 5 and between the upper surface of the slurry 6 and the piston 21 to easily be aspirated by the operation of the vacuum pump and, as a result, the matrix can be packed with high density, (Col. 5, lines 53-56). Highlighting, the case law for sequential vs simultaneous steps in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).
Regarding claim 2, 	
Further comprising partially curing the layer of the slurry prior to the smoothing step.
Tang teaches the following:
([0036]) teaches that the slurry can then be dried at room temperature or at an elevated temperature to remove the carrier fluid. In one example, the slurry is dried and cured at about 200° C. for at least 15 minutes to ensure proper cross-linking of the coating.
Regarding claim 3-4, 	
Wherein the adjusting is achieved by applying force to the layer of the slurry.
Wherein the force is applied by a mold.
Regarding Claim 3-4, Tang teaches the entirety of claim 1, where Tang teaches the above mentioned in claim 1. Tang is silent on various details including particular types of adjusting that may transpire to the slurry after deposition to the substrate. In analogous art as applied above in claim 1, Nakano suggests details regarding various means for applying and adjusting the slurry deposited on a ceramic substrate, and in this regard Nakano teaches the following:
(Abstract) teaches setting a slurry in contact with a surface of the preform opposite to the one surface exerting pressure on the slurry and, at the same time, subjecting the preform to vacuum aspiration through the filter plate, thereby obtaining a composite having an impregnated preform, the impregnation being effected in a single step. Highlighting, that the apparatus utilized in the exertion of pressure on the slurry, and holding the substrate is understood to comprise a mold utilized to simultaneously deposit a layer on a ceramic substrate, and adjusted the layer deposited via pressure applied.  
The same rejection rationale, case law and analysis that was used previously for claim 3, can be applied here and should be referred to for this claim as well.

Regarding claim 5-6, 	
Wherein the adjusting includes placing the substrate with the layer of the slurry into a first tool of a mold after the applying step and applying force to the layer of the slurry by pressing a second tool onto the layer of the slurry.
Further comprising placing the substrate into a mold, and wherein the adjusting and applying are performed simultaneously by injecting the slurry into the mold.
Tang teaches the following:
([0039]) that the outer layer was applied in the same fashion as the inner layer with the exception that the outer layer was applied with two passes.
Regarding Claims 5-6, Tang teaches the entirety of claim 1, where Tang teaches the above mentioned in claim 1. Tang is silent on various details including particular types of adjusting that may transpire to the slurry after deposition to the substrate. In analogous art as applied above in claim 1, Nakano suggests details regarding various means for applying and adjusting the slurry deposited on a ceramic substrate, and in this regard Nakano teaches the following:
(Abstract) teaches setting a slurry in contact with a surface of the preform opposite to the one surface exerting pressure on the slurry and, at the same time, subjecting the preform to vacuum aspiration through the filter plate, thereby obtaining a composite having an impregnated preform, the impregnation being effected in a single step. Highlighting, that the apparatus utilized in the exertion of pressure on the slurry, and holding the substrate is understood to comprise a mold utilized to simultaneously deposit a layer on a ceramic substrate, and adjusted the layer deposited via pressure applied.  
The same rejection rationale, case law and analysis that was used previously for claim 3, can be applied here and should be referred to for this claim as well.
Regarding claim 8, 	
Further comprising partially curing the layer of the slurry prior to the adjusting step.
Tang teaches the following:
([0036]) teaches that the slurry can then be dried at room temperature or at an elevated temperature to remove the carrier fluid. In one example, the slurry is dried and cured at about 200° C. for at least 15 minutes to ensure proper cross-linking of the coating.
Regarding claim 10,
Wherein the adjusting includes smoothing the surface of the layer of the slurry.
Tang teaches the following:
([0036]) teaches that the slurry can then be dried at room temperature or at an elevated temperature to remove the carrier fluid. In one example, the slurry is dried and cured at about 200° C. for at least 15 minutes to ensure proper cross-linking of the coating. Alternatively, ([0039]) teaches an outer layer was applied in the same fashion as the inner layer with the exception that the outer layer was applied with two passes. In between the two passes, a silica sealing layer was coated to reduce the porosity in the outer layer. Where the application of a sealing layer is understood to acts as a type of smoothing technique to the already applied slurry layer. 
Regarding claim 13,
Further comprising partially curing the layer of the slurry prior to the adjusting step, and 
wherein the adjusting includes smoothing by tumbling the substrate and layer of partially cured slurry in an abrasive media.
Tang teaches the following:
([0036]) teaches that the slurry can then be dried at room temperature or at an elevated temperature to remove the carrier fluid. In one example, the slurry is dried and cured at about 200° C. for at least 15 minutes to ensure proper cross-linking of the coating.
([0036]) teaches that the slurries can be mixed by agitation or ball milling and the resulting slurry can be painted, dipped, sprayed or otherwise deposited onto the underlying substrate 2. ([0039]) teaches an outer layer was applied in the same fashion as the inner layer with the exception that the outer layer was applied with two passes. In between the two passes, a silica sealing layer was coated to reduce the porosity in the outer layer. Where the application of a sealing layer is understood to acts as a type of smoothing technique. Highlighting, the case law for sequential vs simultaneous steps may be recited, were in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).
Regarding claim 16,
Further comprising applying a ceramic-based topcoat to the barrier layer after creating micro-level surface roughness on the barrier layer.
Tang teaches the following:
([0033]) teaches that (FIG. 3) shows another example article 120 that includes the composite material 22 as a barrier layer arranged on the substrate 24. In this example, the article 120 additionally includes a ceramic-based top coat 132 interfaced with the barrier layer.
C.) Claim(s) 7, 9, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang  in view of Nakano and in further view of Nakada et al. (US-2015/0,079,371, hereinafter Nakada)
Regarding claim 7 & 9, 	
Wherein the layer of the slurry is heated during the adjusting.
Wherein the sintering is performed in the mold.
Regarding Claim 7 & 9, Tang teaches the entirety of claim 1, including a forming a slurry, applying the slurry to a substrate, and the slurry comprising a silicon oxycarbide particles, barium-magnesium alumino-silicate particles, and a matrix of colloidal silica, while first author makes mention and instructs on adjusting the layer of slurry applied to the substrate. Tang is silent on slurry is heated during the adjusting. In analogous art for a ceramic matrix composite component coated with environmental barrier coatings includes a ceramic matrix composite that may be infiltrated with a slurry containing ceramic powders, Nakada suggest details regarding implementing a step of heating the slurry while it is adjusting, and in this regard Nakada teaches the following:
 ([0068]) teaches that for forming a ceramic matrix and then combining the reinforcing fibers and raw material powders by reaction sintering using a hot press or a hot isostatic press (HIP). Where hot isostatic pressing is understood to result in a sintered article after the application of pressure and heat and the surfaces utilized to contain and/or press the article are understood to acts as the mold.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for forming a slurry, applying the slurry to a substrate, and the slurry comprising a silicon oxycarbide particles, barium-magnesium alumino-silicate particles, and a matrix of colloidal silica, while first author makes mention and instructs on adjusting the layer of slurry applied to the substrate of Tang. By utilizing a hot press or a hot isostatic press (HIP) as a means for sintering, as taught by Nakada. Highlighting, implementation of utilizing a hot press or a hot isostatic press (HIP) as a means for sintering provides a means for simultaneously sintering the object while applying pressure to compact (increase density of) the article.Highlighting, that the simple substitution of one known element for another to obtain predictable results allows for the recitation of KSR case law, where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). D.) Claim(s) 7 & 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Nakano and in further view of Nakada et al. (US-2015/0,079,371, hereinafter Nakada) as evidenced by K. McNamara et al. (Comprehensive Materials Finishing, 2017, hereinafter McNamara).
Regarding claim 7 & 9, 	
Wherein the layer of the slurry is heated during the adjusting.
Wherein the sintering is performed in the mold.
Regarding Claim 7 & 9, Tang teaches the entirety of claim 1, including a forming a slurry, applying the slurry to a substrate, and the slurry comprising a silicon oxycarbide particles, barium-magnesium alumino-silicate particles, and a matrix of colloidal silica, while first author makes mention and instructs on adjusting the layer of slurry applied to the substrate. Tang is silent on slurry is heated during the adjusting. In analogous art for a ceramic matrix composite component coated with environmental barrier coatings includes a ceramic matrix composite that may be infiltrated with a slurry containing ceramic powders, Nakada suggest details regarding implementing a step of heating the slurry while it is adjusting, and in this regard Nakada teaches the following:
([0068]) teaches that for forming a ceramic matrix and then combining the reinforcing fibers and raw material powders by reaction sintering using a hot press or a hot isostatic press (HIP). Where hot isostatic pressing is understood to result in a sintered article after the application of pressure and heat and the surfaces utilized to contain and/or press the article are understood to acts as the mold. Highlighting evidenced from McNamara (Surface Coating Processes, 3.21.3.2.2 HIP, ¶1) teaches that for isostatic compaction the powders must be encapsulated in an evacuated gas-tight welded can. The can transfers the pressure to the powders. This can or mold can be mild steel, stainless, a metal, or a glass capsule. As depicted the in the photo of McNamara and provided here, the mold is utilized to contain the material prior to utilizing HIP. 

    PNG
    media_image1.png
    261
    376
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for forming a slurry, applying the slurry to a substrate, and the slurry comprising a silicon oxycarbide particles, barium-magnesium alumino-silicate particles, and a matrix of colloidal silica, while first author makes mention and instructs on adjusting the layer of slurry applied to the substrate of Tang. By utilizing a hot press or a hot isostatic press (HIP) as a means for sintering, as taught by Nakada. Highlighting, implementation of utilizing a hot press or a hot isostatic press (HIP) as a means for sintering provides a means for simultaneously sintering the object while applying pressure to compact (increase density of) the article.Highlighting, that the simple substitution of one known element for another to obtain predictable results allows for the recitation of KSR case law, where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
E.) Claim(s) 10-12 & 15-16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Nakano and in further view of Sangeeta et al. (EP-1,088,908, hereinafter Sangeeta)Regarding claim 10 & 15,
Wherein the adjusting includes smoothing the surface of the layer of the slurry.
Further comprising creating micro-level surface roughness on the barrier layer after the sintering.
Regarding Claim 10 & 15, Tang as modified teaches the entirety of claim 1, including a forming a slurry, applying the slurry to a substrate, and the slurry comprising a silicon oxycarbide particles, barium-magnesium alumino-silicate particles, and a matrix of colloidal silica, while first author makes mention and instructs on adjusting the layer of slurry applied to the substrate. Tang as modified is silent on adjusting includes smoothing the surface of the layer of the slurry. In analogous art regarding a method for smoothing the surface of a ceramic-based protective coating which exhibits roughness is disclosed. The process includes the steps of applying a ceramic-based slurry or gel coating to the protective coating surface; heating the slurry/gel coating to remove volatile material; and then further heating the slurry/gel coating to cure the coating and bond it to the underlying protective coating, Sangeeta suggests details regarding smoothing the surface of the layer of the slurry, and in this regard Sangeeta teaches the following:
([0013]) teaches that the slurry/gel-derived coating is further smoothened after being cured, by fine-grinding or polishing. Polishing or fine-grinding could also be carried out after the application of one or more of the topcoats, and/or after the deposition of the optional finish-coat (i.e., before and/or after curing). As such, it is understood that polishing allows for tailoring the surface roughness of the article fabricated. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for forming a slurry, applying the slurry to a substrate, and the slurry comprising a silicon oxycarbide particles, barium-magnesium alumino-silicate particles, and a matrix of colloidal silica, while first author makes mention and instructs on adjusting the layer of slurry applied to the substrate of Tang as modified. By utilizing a polishing or fine-grinding as a means to smooth the slurry/gel-derived coating, as taught by Sangeeta. Highlighting, implementation of polishing or fine-grinding as a means to smooth the slurry/gel-derived coating allows for achieving a better surface smoothness (Ra) value, ([0014]). Highlighting, that the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results allows for the recitation of KSR case law, where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
Regarding claim 11,
Wherein the smoothing reduces the macro-level surface roughness of the layer of the slurry by at least 50%.
Regarding Claim 11, Tang as modified teaches the entirety of claim 1 as detailed above in claim 10. Tang as modified is silent on smoothing reduces the macro-level surface roughness of the layer of the slurry by at least 50%. In analogous art as applied above in claim 10, Sangeeta suggests details regarding smoothing the surface of the layer of the slurry, and in this regard Sangeeta teaches the following:
([0022]) teaches that The as-sprayed roughness is often greater than about 8 microns, and sometimes, greater than about 12 microns. With ([0014]) teaching that regardless of the particular application, the end result of the present process is a protective coating which usually has surface roughness (Ra) of less than about 7 microns, and preferably, less than about 3 microns. As such, going from a surface roughness (Ra) value of 12 microns to a roughness of 3 microns is understood to be a smoothing of the slurry layer by at least 50%.
The same rejection rationale and analysis that was used previously for claim 11, can be applied here and should be referred to for this claim as well.
Regarding claim 12 & 16,
Wherein the adjusting includes forming a texture in the surface of the layer of the slurry.
Further comprising applying a ceramic-based topcoat to the barrier layer after creating micro-level surface roughness on the barrier layer.
Tang teaches the following:
([0033]) teaches that (FIG. 3) shows another example article 120 that includes the composite material 22 as a barrier layer arranged on the substrate 24. In this example, the article 120 additionally includes a ceramic-based top coat 132 interfaced with the barrier layer.
Tang teaches the following:
([0033]) teaches that (FIG. 3) shows another example article 120 that includes the composite material 22 as a barrier layer arranged on the substrate 24. In this example, the article 120 additionally includes a ceramic-based top coat 132 interfaced with the barrier layer. ([0037]) teaches that various slurry coating methods such as painting, dipping and spraying can be used to coat ceramic matrix composite (CMC) substrates.  Highlighting evidence from Sangeeta ([0012]) teaches that as described previously, plasma-spraying of TBC's - especially air plasma spraying, results in a relatively rough surface texture. The as-sprayed roughness is often greater than about 8 microns, and sometimes, greater than about 12 microns. As such, Tang’s implementation of spraying the slurry is understood to impart a texture in the surface of the layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for forming a slurry, applying the slurry to a substrate, and the slurry comprising a silicon oxycarbide particles, barium-magnesium alumino-silicate particles, and a matrix of colloidal silica, while first author makes mention and instructs on adjusting the layer of slurry applied to the substrate of Tang. By utilizing the fact that spraying a layer of slurry coating provides a means for forming texture, as evidenced by Sangeeta, due to the fact it would amount to nothing more than a use of a known attribute / property of spraying a layer of slurry, for its intended use, in a known environment, to accomplish entirely expected result, as suggested and evidenced by Sangeeta. Alternatively, and/or additionally, the case for the rearrangement of method steps may be recited, where in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP 2144.04 (IV)(C).Regarding claim 15,
Further comprising creating micro-level surface roughness on the barrier layer after the sintering.
Tang teaches the following:
([0037]) teaches that various slurry coating methods such as painting, dipping and spraying can be used to coat ceramic matrix composite (CMC) substrates. Highlighting evidence from Sangeeta ([0012]) teaches that as described previously, plasma-spraying of TBC's - especially air plasma spraying, results in a relatively rough surface texture. The as-sprayed roughness is often greater than about 8 microns, and sometimes, greater than about 12 microns. As such, Tang’s implementation of spraying the slurry is understood to impart a texture in the surface of the layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for forming a slurry, applying the slurry to a substrate, and the slurry comprising a silicon oxycarbide particles, barium-magnesium alumino-silicate particles, and a matrix of colloidal silica, while first author makes mention and instructs on adjusting the layer of slurry applied to the substrate of Tang. By utilizing the fact that spraying a layer of slurry coating provides a means for forming texture, as evidenced by Sangeeta, due to the fact it would amount to nothing more than a use of a known attribute / property of spraying a layer of slurry, for its intended use, in a known environment, to accomplish entirely expected result, as suggested and evidenced by Sangeeta. Alternatively, and/or additionally, the case for the rearrangement of method steps may be recited, where in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP 2144.04 (IV)(C).

F.) Claim(s) 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Nakano and in further view of Oboodi et al. (US-2018/0,347,049, hereinafter Oboodi)Regarding claim 15,
Further comprising creating micro-level surface roughness on the barrier layer after the sintering.
Regarding Claim 15, Tang as modified teaches the entirety of claim 1, including a forming a slurry, applying the slurry to a substrate, and the slurry comprising a silicon oxycarbide particles, barium-magnesium alumino-silicate particles, and a matrix of colloidal silica, while first author makes mention and instructs on adjusting the layer of slurry applied to the substrate. Tang as modified is silent on creating micro-level surface roughness on the barrier layer after the sintering. In analogous art for a Methods regarding forming sintered-bonded high temperature coatings over ceramic components, where the coating precursor material may be applied as a slurry, where wet state deposition implements a liquid content including a binder, Oboodi suggests details regarding creating micro-level surface roughness on the barrier layer after the sintering, and in this regard, Oboodi teaches the following:
([0058]) teaches that a first series of deposition steps 92 is performed, followed by a first heat treatment step 98, followed by a second series of deposition steps 94, followed by a second heat treatment step 100, followed by a third series of deposition steps 96, and lastly followed by a third and final heat treatment step 102. The number of coating deposition steps and sintering steps will vary amongst embodiments based, at least in part, on the desired final thickness of sintered coating body 50 (and noting that some thickness may be removed from the sintered coating body via a subsequently-performed thinning step, such as grinding or polishing). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for forming a slurry, applying the slurry to a substrate, and the slurry comprising a silicon oxycarbide particles, barium-magnesium alumino-silicate particles, and a matrix of colloidal silica, while first author makes mention and instructs on adjusting the layer of slurry applied to the substrate of Tang. By utilizing a thinning step after sintering, as taught by Oboodi. Highlighting, implementation of a thinning step after sintering allows for tailoring the thickness of the sintered coating body fabricated, ([0058])
	                                                               Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Podgorski et al. (US-11,285,638) – teaches in the (Abstract) a method of fabricating a composite material part includes placing a fiber texture in a mold including in its bottom portion a porous material part on which a first face of the texture rests, injecting a liquid under pressure into the fiber texture, the liquid containing a powder of refractory ceramic particles, and draining through the porous material part the liquid that has passed through the fiber texture

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                         
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715